United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Coppell, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tim Egbuchunam, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1161
Issued: January 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On April 27, 2015 appellant, through her representative, filed a timely appeal of a
March 11, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
in the amount of $9,520.58 had been created because appellant received compensation for the
period August 19 to December 13, 2014 after she returned to part-time work for four hours per
day; and (2) whether OWCP properly found that appellant was at fault in the creation of the
overpayment and, therefore, was ineligible for waiver of the recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 19, 1995 appellant, then a 40-year-old flat sorter machine (FSM) operator, filed a
traumatic injury claim (Form CA-1) alleging that on July 18, 1995 she strained her right arm
joint muscle while placing buckets of mail in the all-purpose container (APC). OWCP accepted
a right shoulder strain and authorized right shoulder arthroscopy, which occurred on
July 8, 1998. OWCP paid appellant compensation. The record shows that appellant accepted
several modified job offers for both partial and full-time work.
By letter dated September 19, 2013, OWCP placed appellant on the periodic rolls for
temporary total disability with the first payment for the period August 20 to 24, 2013.
In a December 8, 2014 memorandum to file, OWCP noted that appellant called to inform
it that she had returned to work on September 8, 2014, but was still receiving wage-loss
compensation.
The record contains a January 5, 2015 worksheet computing an overpayment of
compensation for the period August 19 to December 13, 2014 based on appellant’s return to parttime work on August 19, 2014 and noting that she continued to receive compensation on the
periodic rolls through October 18, 2014. It noted that appellant had been paid a net of
$10,445.39 for the period August 24 to December 13, 2014 when she should have been paid
$1,398.94 for this period resulting in a net difference of $9,046.45. In attached computer
printouts appellant’s weekly pay rate was noted as $1,083.79. Under the comments section on
one computer printout and compensation termination form, OWCP noted that appellant had
called and provided notice that she had returned to work on September 8, 2014.
On February 2, 2015 OWCP informed appellant of its preliminary determination that she
received an overpayment in the amount of $9,520.58 because she received compensation for the
period August 19 to December 13, 2014 while receiving pay for working four hours per day.
OWCP found an overpayment in the amount of $9,520.58 for the period August 19 to
December 13, 2014. It calculated the overpayment by noting what appellant was paid for one
pay period and then multiplying that amount by the four pay periods covering August 24 to
December 13, 2014 ($2,611.35 x 4 = $10,445.40) and that appellant was paid $2,655.07 for the
period July 27 to August 23, 2014 which when divided by 28 days equalied $94.82392. OWCP
then multiped the $94.82392 by five days to find an overpayment of $474.12 for the period
August 19 to 23, 2014. Next it combined the $472.12 with the $10,445.40 to arrive at an
overpayment of $10,919.52 for the period August 19 to December 13, 2014. OWCP then
subtracted $1,398.94 (hours it noted were owed to appellant) from the $10,919.52 overpayment
resulting in a final overpayment of $9,520.58. OWCP found that appellant was at fault in the
creation of the overpayment because she should have been aware that she was not entitled to
receive compensation for total disability after returning to work part time. OWCP requested that
appellant complete the enclosed overpayment recovery questionnaire and submit supporting
financial documents. Additionally, it notified her that, within 30 days of the date of the letter,
she could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing. Appellant did not respond, nor did she submit a completed overpayment
recovery questionnaire.

2

By decision dated March 11, 2015, OWCP finalized the preliminary determination that
an overpayment of compensation in the amount of $9,520.582 had been created during the period
August 19 to December 13, 2014. It finalized its finding of fault; thus precluding waiver of
recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.3 20 C.F.R. § 10.500 provides that compensation for wage loss due to
disability is available only for any periods during which an employee’s work-related medical
condition prevents her from earning the wages earned before the work-related injury.
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for a decision. The record is unclear as to
the exact date appellant returned to work, the hours worked, and the amount of the overpayment.
The record before the Board is devoid of any evidence regarding the number of hours that
appellant was working after her return to work. The only evidence of record pertaining to
appellant’s return to work are a December 8, 2014 memorandum, a January 5, 2015 manual
adjustment form computing the overpayment, computer printouts, and a compensation
termination form noting that appellant had called OWCP to say she had returned to work on
September 8, 2014. It is unclear from the record how OWCP determined that appellant returned
to work part-time on August 19, 2014. The record contains no evidence showing that appellant
actually returned to work on August 19, 2014, what her job was, or the number of work hours.
In addition, while the January 5, 2015 overpayment calculation and computer printouts note that
appellant returned to work four hours on September 8, 2014, the December 8, 2014
memorandum to file merely noted a return to work on September 8, 2014 without indicating the
number of hours she was working per day or pay period. As the evidence in the record appears
to indicate that appellant returned to work on September 8, 2014, it is unclear how OWCP
determined that appellant returned to work on August 19, 2014. In addition the record contains
conflicting calculations on the amount of the overpayment. The January 5, 2015 worksheet
computed the overpayment for the period in question as $9,046.94 while on February 2, 2015
OWCP calculated the overpayment to be $9,520.58.
OWCP did not adequately address the basis for the fact or amount of the overpayment in
this case due to the lack of evidence supporting its finding of a return to work on
August 19, 2014 and the differing calculations provided by OWCP regarding the overpayment.
Moreover, the record does not contain any evidence on the number of hours appellant was
working when she returned to work other than OWCP’s finding that she had returned to four
hours per day. Furthermore, OWCP calculated two different amounts of overpayment. The
2

OWCP noted overpayment amounts of $9,520.58 and $9,250.58 in its decision. The $9,250.58 amount appears
to be a typographical error as OWCP in its preliminary determination calculated the overpayment to be $2,950.58.
3

5 U.S.C. § 8116(a).

3

January 5, 2015 worksheet computed an overpayment of $9,046.45 while the February 2, 2014
preliminary notice determined the overpayment to be $9,520.58. Finally, OWCP does not
explain the basis for its finding that appellant was owed $1,398.94 which it deducted from the
overpayment. As the record is incomplete and unclear as to the number of hours that appellant
actually worked or the actual date she returned to work, the Board is unable to make an informed
decision regarding the amount of the overpayment.
The case will therefore be remanded to OWCP to provide documentation of appellant’s
exact date she returned work, the number of hours worked, and then issue an appropriate final
decision regarding any overpayment of compensation. After this and such further development
deemed necessary, OWCP should render a de novo decision.
As the amount of the overpayment is not yet established, it is premature to address the
issue of fault.
CONCLUSION
The Board finds that the case is not in posture regarding the period and the amount of the
alleged overpayment, fault, and waiver.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 11, 2015 is set aside and the case remanded for further
action consistent with this decision.
Issued: January 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

